Citation Nr: 0615073	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  01-00 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
50 percent for post-traumatic stress disorder.

2.  Entitlement to a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney-
at-Law


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to 
September 1973 and from February 1978 to March 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2000 and October 2002 rating decisions of 
the Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the May 2000 rating decision, the 
RO granted service connection for post-traumatic stress 
disorder and assigned a 30 percent evaluation, effective 
December 5, 1996.  In the October 2002 rating decision, the 
RO granted a 50 percent evaluation for post-traumatic stress 
disorder, effective December 5, 1996, and denied a total 
rating for compensation based upon individual 
unemployability.

This case has been before the Board in August 2004 and again 
in September 2005.  In both decisions, the Board denied an 
evaluation in excess of 50 percent for post-traumatic stress 
disorder and a total rating for compensation based upon 
individual unemployability.  The veteran appealed both Board 
decisions to the U.S. Court of Appeals for Veterans Claims 
(Court).  Both times, the Secretary of VA and the veteran 
filed a joint motion to vacate the Board decision and remand 
it for the failure to consider a specific regulation, Court 
case, and evidence.  The Court has granted both motions.  The 
case has been returned to the Board for further appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The Board regrets that a remand is necessary.  The veteran 
was last examined for post-traumatic stress disorder in May 
2002.  The Board finds that a contemporaneous examination is 
necessary in order to decide the merits of the claims.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric evaluation to determine the 
current level of severity of the service-
connected post-traumatic stress disorder.  
The examiner is to be informed that the 
veteran is service connected only for 
post-traumatic stress disorder and no 
other psychiatric disorder.  The claims 
file must be made available to the 
physician designated to examine the 
veteran.  All indicated studies and tests 
(to include psychological testing, if 
deemed appropriate) should be 
accomplished.

The examiner should indicate with respect 
to each of the psychiatric symptoms 
identified under the schedular criteria 
for rating mental disorders whether such 
symptom is a symptom of the veteran's 
service-connected post-traumatic stress 
disorder.  To the extent possible, the 
examiner should distinguish the 
manifestations of the veteran's post-
traumatic stress disorder from those of 
any other psychiatric disorders found to 
be present, to include bipolar disorder.  
The examiner should also provide an 
opinion concerning the degree of social 
and industrial impairment resulting from 
the veteran's service-connected post-
traumatic stress disorder, to include an 
assessment as to the impact of the 
disorder on his ability to obtain and 
retain substantially gainful employment, 
and assign a global assessment of 
functioning score with an explanation of 
the significance of the score assigned.

A rationale for any opinion expressed 
should be provided in the report, to 
include the use of medical principles and 
evidence in the claims file.

2.  Readjudicate the claims for 
entitlement to an initial evaluation in 
excess of 50 percent for post-traumatic 
stress disorder and entitlement to a 
total rating for compensation based upon 
individual unemployability.  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


